Citation Nr: 0627858	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  04-23 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an initial schedular evaluation in excess of 
10 percent for bilateral tinnitus, based on separate 
compensable evaluations for each ear.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1994 to May 
2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which, in pertinent part, granted 
service connection for tinnitus with a 10 percent evaluation.  

In January 2003 the veteran filed what may be construed as a 
notice of disagreement (NOD) with the initial evaluation for 
tinnitus on the basis that bilateral tinnitus warranted 
separate 10 percent evaluations for each ear.  38 C.F.R. 
§ 20.201 (2005).  Because this NOD was filed within one year 
of the initial grant of service connection, the August 2002 
rating decision did not become final.  See 38 U.S.C.A. § 
7105(b) (West 2002); 38 C.F.R. § 3.104(a); see Myers v. 
Principi, 16 Vet. App. 228 (2002).   

In a March 2003 rating decision, the RO found that separate 
compensable evaluations for tinnitus in each ear were not 
warranted and the single 10 percent evaluation was continued.  
This decision was based on a finding that there was no clear 
and unmistakable error in the decision granting compensation 
for tinnitus.  This decision found that a single 10 percent 
rating was the maximum evaluation available under the Rating 
Schedule.  

While the April 2004 statement of the case (SOC) 
characterized the issue on appeal as whether a clear and 
unmistakable error was made in not assigning a separate 
compensable evaluation for each ear for tinnitus, this 
document also discussed VA's policy that tinnitus warrants a 
10 percent evaluation whether unilateral or bilateral, and 
again noted that a single 10 percent evaluation is the 
maximum rating available for tinnitus under the Rating 
Schedule.  

In order to revise a decision on the basis of clear and 
unmistakable error, there must be a final decision addressing 
the claim.  See 38 C.F.R. § 3.105(a) (a prior final denial 
must be reversed or amended when evidence establishes clear 
and unmistakable error).  

Although the March 2003 rating decision and April 2004 SOC 
characterized the claim on appeal as one of clear and 
unmistakable error, the record reflects that the veteran 
initiated appeal of the initial rating assigned for tinnitus 
by filing the January 2003 NOD.  Thus, the August 2002 rating 
decision is not final and any claim of clear and unmistakable 
error in that decision is moot.  Thus, the Board has 
characterized the claim as reflected on the first page of 
this decision.  

The April 2004 SOC addressed the claim of an increased 
evaluation for tinnitus on the basis of separate evaluations 
for each ear, and the veteran's representative characterized 
the issue on appeal as entitlement to separate compensable 
evaluations for bilateral tinnitus in his June 2004 statement 
in lieu of Form 9 (substantive appeal).  Further, the 
assertions of clear and unmistakable error in this case 
simply amount to disagreement over interpretation of a 
regulation, which was addressed in by the RO in the April 
2004 SOC.  Thus, the Board finds that appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


FINDING OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2002 & 2005); Smith v. Nicholson, 451 F. 3d 1344 
(Fed. Cir. 2006).  






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The U.S. 
Court of Appeals for Veterans Claims has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  As will be shown below, the Board 
finds that the veteran is already receiving the maximum 
disability rating available for tinnitus under the applicable 
rating criteria.  

Therefore, as there is no reasonable possibility that any 
further notice or assistance would aid the veteran in 
substantiating his claim, any deficiencies of VCAA notice or 
assistance are rendered moot.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).

II.  Analysis

Tinnitus is evaluated as 10 percent disabling under 
Diagnostic Code 6260, which was revised effective June 13, 
2003.  The June 2003 revision specifically clarified existing 
VA practice that only a single 10 percent evaluation is 
assigned for tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. § 
4.87, Diagnostic Code 6260, note 2 (2005).  The veteran has 
consistently argued that he is entitled to an increased 
initial evaluation for bilateral tinnitus on the basis of 
separate 10 percent ratings for each ear.  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U.S. Court 
of Appeals for Veterans Claims (Court) reversed a Board 
decision that found that, under pre-June 2003 regulations, no 
more than a single 10-percent rating could be provided for 
tinnitus, whether perceived as bilateral or unilateral.  The 
Court held that pre-1999 and pre-June 13, 2003, versions of 
Diagnostic Code 6260 required that VA assign dual 10-percent 
ratings for "bilateral" tinnitus where it was perceived as 
affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

Recently, the Federal Circuit reversed the Veterans Court's 
decision in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10-percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F. 3d 1344 
(Fed. Cir. 2006).  Citing Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id, at 1350.  
Finding that there was a lack of evidence in the record 
suggesting that VA's interpretation of Diagnostic Code 6260 
was plainly erroneous or inconsistent with the regulations, 
the Federal Circuit concluded that the Court erred in not 
deferring to VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.   

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an initial evaluation in excess of a single 10 
percent rating for tinnitus.  Therefore, the veteran's claim 
for separate 10 percent ratings for each ear for his service-
connected tinnitus must be denied under both the old and new 
versions of the regulation.  As the disposition of this claim 
is based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an initial schedular evaluation in excess of 
10 percent for bilateral tinnitus, based on separate 
compensable evaluations for each ear, is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


